Citation Nr: 1451544	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-20 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, claimed to have resulted from an October 2005 left total knee arthroplasty (TKA) and follow-up care the Veteran received at a VA medical center (VAMC) from December 2005 to August 2006. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1964 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Pittsburgh, Pennsylvania RO.  In August 2012, the case was remanded for additional development.  In August 2014, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA), which was received in November 2014.

In an August 2014 submission the Veteran indicating he is seeking service connection for bilateral hearing loss and tinnitus.  Such claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction to consider them.  They are referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran developed additional disability (an inferior result prosthesis and weight loss due to infection) as a result of VA treatment in connection with a TKA and follow-up that did not meet the standard of care required.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are met for additional disability the Veteran acquired as a result of VA left TKA and follow-up care treatment.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As the Board is granting the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on the matter, any notice or duty to assist omission is harmless.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable. 

For claims filed on or after October 1, 1997, as in this case, the veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151. 

To determine whether additional disability exists, VA compares the veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has additional disability does not establish cause.  38 C.F.R. § 3.361(c). 

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d).

The Veteran contends that the VA follow-up care he received after his October 2005 TKA was inadequate.  He maintains that his treatment-providers failed to timely identify and treat post-surgical infections which developed in and around the prosthesis, requiring additional procedures and ultimately removal of the prosthesis.  

Prior to the October 2005 TKA the Veteran signed an informed consent form; he was advised that infection was a possible complication of the TKA.  

Following the October 2005 TKA, in December 2005, the Veteran sought treatment for increased left knee pain.  On examination, he indicated that the first 3-4 weeks following surgery, he was doing okay; however, in the past month he had experienced severe knee pain.  The orthopedic physician attempted a left knee joint aspiration to evaluate the possibility of a low grade infection; however no aspirate was obtained.  He was instructed to follow up in one week. 

A week later, a second left knee aspiration was performed.  Microbiology noted the existence of possible enterococcus at the knee joint.  

Treatment records dated a week later, note that results of cultures taken from joint aspirations were discussed with the orthopedic surgeon who performed the TKA (who ordered a third aspiration).  The Veteran declined a third aspiration and was scheduled for a bone scan to measure his white blood cell count (WBC).  The treatment records reflect that at this time the Veteran was still not experiencing relief. 

A January 2006 bone scan confirmed an infection.  The orthopedic surgeon was informed on January 5, 2006.  On January 9, 2006, the Veteran was admitted to the hospital for pain control and a possible arthroscopy for deep tissue biopsy.  The next day a left knee arthroscopy was performed for deep tissue biopsy, synovectomy and manipulation.  Symptoms at this time included redness, warmth at the knee, and weight loss (the Veteran was sent to an endocrinologist for consultation regarding his weight loss).  Following the arthroscopy, the pathology report showed inflammatory granulation tissue, acute fibrinous and necro-inflammatory exudate.  The Veteran was discharged on January 13, 2006.  

On January 26, 2006 and February 13, 2006 follow-up examinations, the Veteran reported that his knee was much improved.  In March, he reported significant weight loss.  On March 16, 2006 follow-up, the Veteran reported over 30 pound weight loss, with warmth and effusion of the knee.  He declined a left knee aspiration at this time.  It was noted that there was a possible low-grade infection.  He was instructed to follow up in 6 weeks.  

On March 29, 2006, the Veteran returned complaining of increased pain and that his knee was warm to the touch.  On March 30, 2006, examination, it was noted that he had increased knee pain, weight loss, diffuse indurate swelling, and mild warmth at the joint.  Possible low-grade infection of the knee or some severe inflammatory response was diagnosed.  An aspiration was recommended, but the Veteran declined.  A second bone scan was scheduled.  The bone scan results were interpreted as "suggestive of infection."

On left knee aspiration on April 28, 2006, pathology found show the left knee joint was positive for peptostreptococcus.  
On May 25, 2006 endocrinology consultation, it was determined that the Veteran's endocrine issues were not playing a role in his weight loss.  He requested that the prosthesis be removed.  A referral for infectious disease consultation was ordered.  

On June 1, 2006, it was determined that the Veteran had an infected total left knee, with intermittent pain since January 2006.  The treatment record notes that there was large swelling of the knee and mild warmth.  It was confirmed that the bone scan showed an uptake in the left knee consistent with an infection of the left TKA.  A probable total joint infection was diagnosed.  The orthopedic surgeon who performed the TKA recommended another aspiration, the patient declined, requesting that the prosthesis be removed.  Notes by a physician's assistant (PA) on this day indicate the Veteran was advised of the possible need for removal of the prosthesis with IV antibiotics.  The PA noted that he advised the Veteran that "I am not quite sure why his cultures were negative from his knee arthroscopy and debridement in January."  

On June 12, 2006, the original orthopedic surgeon attempted to aspirate a bulbous abscess on the left knee without success.  It was noted that this abscess may not be fluid, but rather tissue.  The Veteran was scheduled for a prosthesis removal on June 27, 2006.  

A June 19, 2006 pre-operation visit turned into a hospital admission due to increased drainage of blood and pus, night sweats, chills, and the inability to bear weight on his left leg.  IV antibiotics were started; however, following an infectious disease consultation IV antibiotics were discontinued pending the removal of the prosthesis.  Diagnoses included left tissue septic joint with soft tissue bulbous swelling and draining, and chronic infection of the left knee.  Since surgery could not be scheduled earlier, the Veteran was discharged.  

On June 27, 2006, the left knee prosthesis was removed, the joint was debrided, antibiotic cement was placed, and a temporary TKA was installed.  A June 29, 2006 infectious disease note showed the presence of peptococcus magnus.  On June 30, 2006, an IV antibiotic (vancomycin) was started, to continue at home.  The Veteran was discharged.  On the first post-surgical follow up, examination was normal.  
On July 31, 2006, the Veteran reported a "measles-like" rash.  On August 4, 2006, he reported the rash had spread throughout his body.  The IV antibiotic was changed to clindamycin.  On August 7, 2006, an allergic reaction to both vancomycin and clindamycin was diagnosed and Zyvox was prescribed.  He was instructed to follow up in 2 weeks.  However, on August 12, 2006, he was admitted to the hospital.  All antibiotics were stopped and he was given steroids. 

An infectious disease consultation hypothesized that the Veteran was allergic to vancomycin only and had continued reaction to the medication.  The rash resolved without issue, and on August 17, 2006, the Veteran was discharged.  

All follow up appoints in September, October and December for the post-operative TKA were normal.  The Veteran elected to keep the temporary TKA.  

On August 2012 VA examination, the examiner confirmed that the Veteran incurred additional disability due to his October 2005 surgery and subsequent treatments for infection.  However, the August 2012 examiner opined that the follow-up care included a series of "unfortunate complications" that were all reasonably foreseeable.  The examiner found that the additional disability was not likely due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA personnel.  

Because the evidence in the record did not adequately resolve all of the medical questions presented in this matter, the Board requested a VHA medical advisory opinion in the matter.  In November 2014 the consulting VHA expert, an orthopedist, indicated there were two additional disabilities resulting from the Veteran's left TKA and follow-up care: (1) an inferior result of knee replacement due to infection, and (2) weight loss due to infectious cause.  Regarding the weight loss, the medical advisor noted that this was worked up appropriately and no other possible source (than the Veteran's chronic infection from TKA) was identified.  

The expert also observed that the Veteran sustained an "indolent" infection of his left TKA which caused an inferior result of the TKA.  The medical advisor noted that this type of infection is very difficult to diagnose and clear because this type of infection did not cause a purulent reaction and create pus inside the knee.  The medical advisor opined that the final treatment of this infection (prosthesis removal with debridement and antibiotic cement) was very reasonable.  However, the medical advisor took exception with the Veteran's earlier VA treatment.  While the medical advisor agreed that an appropriate workup was stated with an aspiration, blood work, and bone scan, he opined that the Veteran should have been treated by a physician and not a PA when the clinical picture worsened.  The expert further opined that the infectious disease consultation was delayed, especially when the clinical picture showed a possible low grade infection.  The expert noted that while the bone scans could have rendered false positives, taken together with the lab results and the remaining clinical picture, and a diagnosis of "infection TKA" would have been warranted and surgery should have occurred at this time, and further noted that the surgery was delayed by a month or two.  Finally, the expert opined that an infection of the Veteran's initial TKA was a reasonably foreseeable consequence of the surgery, (and noted that Veteran was so advised during the informed consent process).  However, what was not foreseeable was the lack of follow up by a physician (but only by a PA), which resulted in a [delayed] diagnosis of an infected TKA.   The expert opined that based on the initial workup and clinical picture it should have been documented and discussed that "this is concerning for infection", and that treatment options should have been discussed with the Veteran/patient.  Unfortunately this was not done and the delay in care caused an inferior result.  The medical advisor noted that once the proper diagnosis was made, appropriate treatment was provided.  

It is not in dispute that the Veteran has additional disability following VA surgery and follow-up care, specifically, an inferior prosthesis and infection related weight loss; both medical opinions in the record agree on that point.  Where the opinions disagree is whether the standard of care the Veteran received was appropriate.  

The Board found the August 2012 opinion inadequate, in part because that provider failed to address the Veteran's specific contention, that it was a delay in identifying and treating the infection that caused his additional disability.  

In the November 2014 VHA medical advisory opinion the consulting expert discussed the Veteran's follow-up treatment point by point and opined, in essence,  that because the treatment-providers of his follow-up care lacked sufficient expertise the gravity of his infection complications was not timely recognized, leading to results of treatment being less than optimal.  The opinion reflects familiarity with the entire record, and addresses adequately all medical questions presented, citing to factual data and the standard of medical care expected under the circumstances presented.  It supports the Veteran's claim, and the Board finds it probative, and persuasive.  

Accordingly, the Board concludes that as a result of VA care that was not in accordance with the standard expected of a reasonable health care provider the Veteran developed additional disability (an inferior result TKA due to infection and weight loss, with any related impairment of health, likewise due to infection).  The requirements for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are met.


ORDER

The appeal seeking compensation under 38 U.S.C.A. § 1151 for additional disability resulting from a left TKA and follow-up care by VA is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


